DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation-in-part of a prior non-provisional application.  All claims appear directed to the subject matter added subsequent to the filing of the prior non-provisional application due to the presence in all of the independent claims of the feature of a spring element integrally connected to a sidewall of the locking bore.  Thus, all claims have an effective filing date of the filing date of the present application, November 15, 2019.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0066997 (Humphreys) in view of U.S. Patent Application Publication No. 2016/0128746 (Dunaway) and U.S. Patent Application Publication No. 2002/0147450 (LeHuec).
	Regarding claims 1, 4, 6-8, 13, and 14, Humphreys discloses a locking bone plate apparatus (200), comprising: a bone plate (120) and a rotatable lock (160), 
		Humphreys fails to disclose the spring element comprising a first depression and a second depression separated from each other and positioned along an inner surface of the spring element; wherein the radial feature is positioned along the shaft to be received in the first depression or in the second depression of the spring element, and movable to the other of the first depression or the second depression when the rotatable lock is rotated; wherein the unlocked position corresponds to the radial feature being received in the first depression, and the locked position corresponds to the radial feature being received in the second depression (claim 1); wherein: when the rotatable lock is inserted in the bone plate, the rotatable lock is resistant to external rotational force when the radial feature is received in either the first depression or the second 
	Humphreys fails to disclose a flange positioned at an end of the shaft opposite the head portion (claim 1); wherein: the bone plate further comprises a positive feature that extends inwardly from the sidewall of the locking bore; and the flange has an outer dimension that exceeds an inner dimension of the positive feature, such that, when the rotatable lock is inserted in the bone plate, the flange is retained by the positive feature (claim 4); wherein the flange comprises a gap configured to clear the positive feature when the rotatable lock is inserted into the bone plate (claim 6); wherein the flange has a ramped shape configured to allow insertion of the rotatable lock through the spring element and to resist removal of the rotatable lock (claim 7); wherein: the locking bore comprises a bottom surface;  and the spring element and bottom surface are spaced to retain the flange (claim 8).  However, LeHuec discloses a locking bone plate apparatus (7) that includes a rotatable lock (32), wherein the rotatable lock includes a head portion (36), a shaft (37), and a flange (38) positioned at an end of the shaft opposite the head, wherein: the bone plate further comprises a positive feature (portion of wall in central opening 39 that juts inwardly above bearing surface 39, see Figs. 3b and 3d) that 
	Regarding claims 9 and 10, Humphreys fails to disclose wherein the spring element comprises two C-shaped spring members that extend from the sidewall of the locking bore, wherein the two C-shaped spring members extend from the sidewall at different locations.   However, Dunaway discloses the rotatable lock comprising two radial features (306), and the locking bore of the bone plate comprising two C-shaped spring portions (two C-shaped halves of ring 200, see Fig. 4) that extend from the In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
		Regarding claim 12, Humphreys discloses wherein the locked position and the unlocked position are separated by an angle of approximately 90 degrees (see paragraph [0035]). 
	Regarding claim 15, Humphreys discloses wherein the head portion and shaft are integrally formed (retaining element 160 is shown as one piece without any description that the portions of retaining element 16- are separably attachable, see Figs. 5 and 5a), and LeHuec suggests wherein the head portion, shaft, and flange are integrally formed (retaining element 32 is shown as one piece without any description that the portions of the retaining element 32 are separably attachable to each other, see Fig. 6).  Alternatively, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the rotatable lock be one integrally formed piece as it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  
claim 16, Humphreys discloses a locking bone plate apparatus (200), comprising: a bone plate (120) and a plurality of rotatable locks (160, see Fig. 1), wherein: the bone plate comprises a plurality of locking bores (124) and a plurality of screw through-holes (122/122a) configured to receive a bone screws (40) therethrough (see paragraph [0024] and Fig. 1), each screw through-holes of the plurality of screw through-holes arranged proximate at least one locking bore of the plurality of locking bores (see Fig. 1 and paragraphs [0023] and [0024]); each locking bore of the plurality of locking bores comprises a cavity (124) in a superior surface of the bone plate and a spring element (130) integrally connected (element 130 is fixed at its ends to a sidewall of the locking bore, see paragraph [0034]) with a sidewall of the locking bore; and each rotatable lock of the plurality of rotatable locks comprises a head section (163/165), a shaft (167) received in a respective locking bore of the plurality of locking bores, and a radial feature (170) that projects from the shaft, wherein for each rotatable lock: the shaft is configured to rotatably mate (via radial feature 170 projecting from the shaft) with the spring element of the locking bore in which the shaft is received, with the head portion disposed on a superior side of the spring element; and the head section of the rotatable lock is configured to physically obstruct a region above an adjacent screw through-hole when the rotatable lock is in a locked position and to not physically obstruct said region when the rotatable lock is in an unlocked position (see paragraph [0024] and Figs. 7 and 8).
		Humphreys fails to disclose each spring element comprising a first depression and a second depression separated from each other and positioned along an inner surface of the spring element; wherein the radial feature is received in the first 

		Regarding claim 17, Humphreys discloses wherein the plurality of locking bores comprises two locking bores (top and bottom locking bores for receiving retaining element 160, see Fig. 1), and wherein the plurality of screw-holes comprises two pairs of screw-holes (top and bottom pairs of screw holes 122/122A, see Fig. 1), the two locking bores being arranged at first and second ends of the bone plate along a long axis of the bone plate (see Fig. 1). 
		Regarding claim 18, Humphreys discloses wherein: the plurality of locking bores comprises three locking bores (see Fig. 1, three bores for receiving three retaining elements 160) and the plurality of screw through-holes comprises three pairs of screw-holes (see Fig. 1, three pairs of screw holes 122/122A); and the three locking bores are arranged along a long axis of the bone plate at first, second, and third positions (see Fig. 1), the first and second positions being at ends of the bone plate and the third position being at an approximate mid-point of the bone plate (see Fig. 1).
claim 19, Humphreys discloses a method of locking a bone plate apparatus that comprises a bone plate (100) and a rotatable lock (160), the bone plate comprising a screw through-hole (122/122a) configured to receive a bone screw (40) and a locking bore (124) that comprises a spring element (130) integrally connected (element 130 is fixed at its ends to a sidewall of the locking bore, see paragraph [0034]) with a sidewall of the locking bore, and the rotatable lock comprising a head portion (163/165), a shaft (167) configured to be received in the locking bore, and a radial feature (170) that projects from the shaft, the method comprising: when the shaft of the rotatable lock is received in the locking bore with the head portion disposed on a superior side of the spring element, rotating the rotatable lock such that the radial feature moves from an unlocked position, to a locked position, wherein the radial feature is received along the inner surface of the spring element (see paragraphs [0024], [0034], and [0035], and Figs. 7 and 8), wherein the head portion obstructs a backout path above the screw through-hole when the rotatable lock is in the locked position, and the head portion does not obstruct the backout path when the rotatable lock is in the unlocked position (see Figs. 7 and 8 and paragraphs [0037] and [0038]). 
		Humphreys fails to disclose the spring element comprising a first depression and a second depression separated from each other and positioned along an inner surface of the spring element; wherein the radial feature is received in the first depression or in the second depression of the spring element, and configured to be movable to the other of the first depression or the second depression when the rotatable lock is rotated; wherein the unlocked position corresponds to the radial feature being received in the first depression, and the locked position corresponds to the radial feature being 
	Humphreys fails to disclose a flange positioned at an end of the shaft opposite the head portion.  However, LeHuec discloses a locking bone plate apparatus (7) that includes a rotatable lock (32), wherein the rotatable lock includes a head portion (36), a shaft (37), and a flange (38) positioned at an end of the shaft opposite the head.  It .
Allowable Subject Matter
Claims 2, 3, 5, 11, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the references disclose similar bone plates with locking mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773